Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US20150261298).

As to claim 1, Li shows:
A method, and corresponding computer program product comprising code, stored in a non-transitory computer-readable storage medium, comprising:
receiving, from a first sensor of a device, first sensor output of a first type (¶ [0018]) (e.g., the device 104 features a first sensor 106 comprising an accelerometer that is capable of detecting the orientation and/or motion of the device);
receiving, from a second sensor of the device, second sensor output of a second type that differs from the first type (¶ [0018]) (e.g., a second sensor 106 comprising a microphone that is capable of detecting ambient sound);
providing the first sensor output and the second sensor output as inputs to a machine learning model, the machine learning model having been trained to output a predicted gesture based on sensor output of the first type and sensor output of the second type (¶ [0025]) (e.g., the device 104 may provide a training mode 202, wherein the user 102 may train the device 104 to recognize a new gesture 110 or the particular manner in which the user 102 performs a known gesture 110);
providing a predicted gesture based on an output from the machine learning model (¶ [0027]) (e.g., , during 314 a recognition mode 210, monitor 316 the sensor output 108 of the sensor 106; and upon detecting that the sensor output 106 matches the identified sensor output 208 associated with the gesture 110, perform 318 the action 114 associated with the gesture 110);
and adjusting an audio output level of the device based on the predicted gesture, wherein the device comprises an audio output device (¶ [0018]) (e.g., toggling the volume of the device 104 between an audible setting and a mute setting).

As to claims 2, 16, Li shows:
wherein the first sensor and the second sensor do not include touch sensors and the predicted gesture comprises a predicted touch-based gesture  (¶ [0018]) (e.g., microphone, accelerometer).


As to claims 3, 17, Li shows:
wherein each of the first sensor and the second sensor comprises at least one of an accelerometer, a microphone or an optical sensor (¶ [0018]) (e.g., microphone, accelerometer).

As to claims 4, 18:
wherein the first sensor output and the second sensor output correspond to sensor input detected from a gesture provided by a user with respect to the device, wherein the gesture provided by the user is a touch-based gesture (¶ [0022]) (e.g., the device 104 may be preprogrammed to associate the "pinch" touch-based gesture 110 only with the "zoom out" action 114).

As to claim 5:
The method of claim 1, wherein an action is performed when a particular prediction is received a particular number of times (¶ [0022]) (e.g., user 102 may wish to associate a new or previously recognized gesture 110 with a particular action 114).


As to claim 8, Li shows:
A device, comprising:
a sensor; at least one processor; and a memory including instructions that, when executed by the at least one processor (fig. 6, el. 602), cause the at least one processor to:
receive sensor output of a predefined type from the sensor, the sensor being a non-touch sensor (¶ [0018]) (e.g., the device 104 features a first sensor 106 comprising an accelerometer that is capable of detecting the orientation and/or motion of the device);
provide the sensor output to a machine learning model, the machine learning model having been trained to output a predicted touch-based gesture based on prior sensor output of the predefined type (¶ [0025]) (e.g., the device 104 may provide a training mode 202, wherein the user 102 may train the device 104 to recognize a new gesture 110 or the particular manner in which the user 102 performs a known gesture 110);
provide a predicted gesture based on output from the machine learning model (¶ [0027]) (e.g., , during 314 a recognition mode 210, monitor 316 the sensor output 108 of the sensor 106; and upon detecting that the sensor output 106 matches the identified sensor output 208 associated with the gesture 110, perform 318 the action 114 associated with the gesture 110);
and adjust an audio output level of the device based on the predicted gesture (¶ [0018]) (e.g., toggling the volume of the device 104 between an audible setting and a mute setting).

As to claim 9, Li shows:
The device of claim 8, wherein the sensor comprises at least one of:
an accelerometer, a microphone or an optical sensor  (¶ [0018]) (e.g., microphone, accelerometer).

As to claim 10, Li shows:
The device of claim 8, wherein the sensor output corresponds to a gesture provided by a user with respect to the device (¶ [0022]) (e.g., the device 104 may be preprogrammed to associate the "pinch" touch-based gesture 110 only with the "zoom out" action 114).

As to claim 11, Li shows:
The device of claim 10, wherein the gesture provided by the user is a touch-based gesture (¶ [0022]) (e.g., the device 104 may be preprogrammed to associate the "pinch" touch-based gesture 110 only with the "zoom out" action 114).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are limitations not specifically taught in the reference. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 6, 7, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20150261298) in view of Sreeram et al. (US20080146290, Sreeram).

As to claims 6, 7, 12, 13, 19, 20:
Li shows a method, corresponding device, and corresponding computer program product, substantially as claimed, as specified above. 
Li fails to specifically show: 
wherein the predicted gesture comprises at least one of:
a start swipe up, a middle swipe up, an end swipe up, a start swipe down, a middle swipe down, an end swipe down or a non-swipe;

wherein the predicted gesture is based on at least in part on the middle swipe up or the middle swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device by a particular increment, or wherein adjusting the audio output level is based at least in part on a first distance based on the start swipe up, the middle swipe up, and the end swipe up, or a second distance based on the start swipe down, the middle swipe down, and the end swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device in proportion to the first distance or the second distance.
In the same field of invention, Sreeram teaches: changing a mute state of a voice call from a Bluetooth headset. Sreeram further teaches: 
a start swipe up, a middle swipe up, an end swipe up, a start swipe down, a middle swipe down, an end swipe down or a non-swipe;
wherein the predicted gesture is based on at least in part on the middle swipe up or the middle swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device by a particular increment, or wherein adjusting the audio output level is based at least in part on a first distance based on the start swipe up, the middle swipe up, and the end swipe up, or a second distance based on the start swipe down, the middle swipe down, and the end swipe down, and adjusting the audio output level includes increasing or decreasing the audio output level of the audio output device in proportion to the first distance or the second distance (abstract; ¶ [0010]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Sreeram before the effective filing date of the invention, to have combined the teachings of Sreeram with the method, corresponding device, and corresponding computer program product as taught by Li. 
One would have been motivated to make such combination because a way to quickly select a volume selector from the headset would have been obtained and desired, as expressly taught by Sreeram (¶ [0006]).

As to claim 14, Li further shows:
The device of claim 8, the device further comprising a second sensor, the instructions further causing the at least one processor to:
receive second sensor output of a second predefined type from the second sensor, the second sensor being a non-touch sensor (¶ []);
and provide the second sensor output in conjunction with the sensor output to the machine learning model, the machine learning model having been trained to output the predicted gesture based on prior sensor output of the predefined type and of the second predefined type (¶ [0025]) (e.g., the device 104 may provide a training mode 202, wherein the user 102 may train the device 104 to recognize a new gesture 110 or the particular manner in which the user 102 performs a known gesture 110).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner reiterates that references to specific columns, figures or lines should not be limiting in any way. The entire reference provides disclosure related to the claimed invention. 

1) Applicant argues:
The disclosure in paragraph 25 of Li that relates to the "training model 202" describes identifying "an identified sensor output 208 of one or more sensors 108 that is associated with the gesture 110". Then, "the device 104 may identify an identified sensor output 208 from the first sensor 106 as identifying the gesture 110". However, this description in Li merely describes data matching and does not disclose a machine learning model, let alone "providing the first sensor output and the second sensor output as inputs to a machine learning model", as recited in independent claim 1 (emphasis added) (last paragraph, page 7).
Examiner disagrees.
Applicant’s disclosure does not seem to explain what the phrase “machine learning model” is. Therefore, Examiner uses the Broadest Reasonable Interpretation of the phrase “machine learning model” (e.g., “a file that has been trained to recognize certain types of patterns”). As acknowledged by Applicant, Li describes data matching, which is a form of pattern recognition. Therefore, Li continues to anticipate the instant invention. 

2) Applicant argues:
Li does not disclose a predicted touch-based gesture using a non-touch sensor. Where Li does describe touch-related gestures, Li only describes detecting those touch gestures with a touch-sensitive display (see, e.g., "performing a "pinch" gesture on the touch-sensitive display", "touch-sensitive displays providing touch input from the user 102" and "drawing a gesture on a touch-sensitive display of the device 104 in Li,    1, 35, and 36) 
Furthermore, although Li discloses "an accelerometer" and "a microphone," Li does not disclose or suggest "receive sensor output...the sensor being a non-touch sensor," and "provide the sensor output to a machine learning model, the machine learning model having been trained to output a predicted touch-based gesture based on prior sensor output of the predefined type," as recited in independent claim 8 (page 8, antepenultimate and penultimate paragraphs).
Examiner disagrees.
Li seems to clearly describe detecting gestures with a non-touch-sensor,  receiving sensor output...the sensor being a non-touch sensor (¶ [0036]) (e.g., devices 104 to detect many types of gestures 110, including manipulation of the orientation and/or motion of the device). Lie further shows providing the sensor output to a machine learning model (¶ [0025]) (e.g., the device 104 may provide a training mode 202, wherein the user 102 may train the device 104 to recognize a new gesture 110 or the particular manner in which the user 102 performs a known gesture 110). Therefore, Li continues to anticipate the instant invention.

3) Applicant argues:
Li does not expressly or inherently disclose all of the features of claim 15, including, for example, the features of "code to provide the first sensor output and the second sensor output as inputs to a machine learning model, the machine learning model having been trained to output a predicted gesture based on sensor output of the first type and sensor output of the second type". Accordingly, independent claim 15 is patentable. Reconsideration and withdrawal of the 35 USC § 102 rejection of independent claim 15 are respectfully requested (first paragraph, page 9). 
Examiner disagrees.
These limitations seem similar to the ones addressed in the previous two sections above. Therefore, Li continues to anticipate the instant invention.

4) Applicant argues:
Dependent claim 2 recites "the first sensor and the second sensor do not include touch sensors and the predicted gesture comprises a predicted touch-based gesture". In the Office Action (p. 3), paragraph 18 of Li is cited as disclosing an accelerometer and a microphone. However, the Office Action does not cite, and Li does not disclose a predicted touch-based gesture using a non-touch sensor. Where Li does describe touch-related gestures, Li only describes detecting those gestures with touch sensors (see, e.g., "performing a "pinch" gesture on the touch-sensitive display", "touch-sensitive displays providing touch input from the user 102" and "drawing a gesture on a touch-sensitive display of the device 104 in Li,    1, 35, and 36) (page 9, penultimate paragraph).
Examiner disagrees.
As explained above, Li seems to clearly describe detecting gestures with a non-touch-sensor,  receiving sensor output...the sensor being a non-touch sensor (¶ [0036]) (e.g., devices 104 to detect many types of gestures 110, including manipulation of the orientation and/or motion of the device). Therefore, Li continues to anticipate the instant invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. 		[U.S. 11270565]
Sharifi et al.		[U.S. 10803408]
Badr et al. 		[U.S. 10535005]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/2/2022